                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
CHINA SHIPPING CONTAINER LINES CO. LTD.,                           DOC #: _________________
                                                                   DATE FILED: 3/29/2019
                             Petitioner,

              -against-                                                  15 Civ. 2006 (AT)

BIG PORT SERVICE DMCC,                                                        ORDER

                          Respondent.
ANALISA TORRES, District Judge:

         On March 17, 2015, Petitioner, China Shipping Container Lines Co. Ltd. (“CSCL”), filed
this action against Respondent, Big Port Service DMCC (“BPS”), seeking (1) an order staying a
New York arbitration commenced by BPS; (2) a declaratory judgment in favor of CSCL stating
that there is no agreement to arbitrate between the parties; and (3) costs, expenses, and
disbursements. Pet., ECF No. 1. On January 15, 2019, the Court granted CSCL’s motion for an
order recognizing and giving preclusive effect to decisions issued by Singapore courts and
CSCL’s petition for injunctive relief and declaratory judgment, and directed CSCL to “submit
their request for costs, expenses, and disbursements.” ECF No. 79 at 17. CSCL filed its
application for fees and costs on March 1, 2019. ECF No. 80. For the reasons stated below, the
application is DENIED without prejudice to renewal.

                                           DISCUSSION

        The fee applicant “bears the burden of . . . documenting the appropriate hours expended.”
Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). In this Circuit, the maintenance of
contemporaneous time records is a prerequisite to any award of attorney’s fees allowed by
federal law. See Scott v. City of New York, 626 F.3d 130, 133–34 (2d Cir. 2010). A fee
application that is not supported by evidence of “contemporaneous time records indicating, for
each attorney, the date, the hours expended, and the nature of the work done” should be denied.
N.Y. State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1154 (2d Cir. 1983). “In
other words, Carey establishes a strict rule from which attorneys may deviate only in the rarest
of cases.” Scott, 626 F.3d at 133.

        The declaration submitted by Gina M. Venezia in support of CSCL’s application states
the total sums requested in fees and costs. See Venezia Decl. ¶ 6, ECF No. 81. It describes these
totals as follows:

       Of these totals, $11,084.00 is attributable to 32.6 hours of work performed by
       myself at the rate of $340 per hour, and $20,016.50 is attributable to 93.1 hours of
       work performed by my associate Michael Dehart at the rate of $215 per hour. Mr.
       Dehart’s and my hourly rates are in line with the rates charged by maritime
       attorneys of similar skill and qualifications in New York. The fees incurred relate
       primarily to time spent preparing CSCL’s submissions and accompanying
        declarations, reviewing and analyzing BPS’ opposition submission, conducting
        legal research for inclusion in CSCL’s submissions, and liaising with clients and
        Singapore counsel.

Id. ¶ 7. However, this description does not constitute contemporaneous records indicating the
persons involved, the dates, the hours expended and the nature of the work done in this litigation.
Such general descriptions, without the dates and time for each task, do not satisfy Carey. See,
e.g., In re Painewebber Ltd. P’ships Litig., No. 94 Civ. 8547, 2003 WL 21787410, at *4
(S.D.N.Y. Aug. 4, 2003) (declining to award attorney’s fees when law firm did not submit any
contemporaneous time records).

      Thus, the Court is unable to assess the reasonableness of the attorney’s fees requested.
CSCL’s application for fees, therefore, is fatally deficient because it failed to submit any
contemporaneous records. Accordingly, CSCL’s application for fees and costs is DENIED.1

                                                CONCLUSION

         For the foregoing reasons, CSCL’s application for fees and costs is DENIED without
prejudice to renewal. Before refiling its application, CSCL and BPS shall confer in an effort to
reach agreement on what constitutes reasonable fees and costs. Barring agreement, CSCL shall
refile its application by April 12, 2019. By April 26, 2019, BPS shall file its opposition, and by
May 3, 2019, CSCL shall file its reply, if any.

        SO ORDERED.

Dated: March 29, 2019
       New York, New York




1
   The Court, however, takes no position on whether CSCL is permitted to seek attorney’s fees under the exacting
standard set forth in 28 U.S.C. § 1920. See Hines v. City of Albany, 862 F.3d 215, 219 (2d Cir. 2017) (“The costs
listed under Section 1920 do not include attorneys’ fees.”).


                                                         2
